Citation Nr: 1735914	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  09-49 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension as secondary to service-connected disabilities.

2.  Entitlement to service connection a cervical spine disability, including degenerative disc disease.

3.  Entitlement to service connection for a neurological impairment of the right upper extremity, including radiculopathy, claimed as numbness.

4.  Entitlement to service connection for a neurological impairment of the left upper extremity, including radiculopathy, claimed as numbness.

5.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella.

6.  Entitlement to a rating in excess of 10 percent for lumbar spine degenerative disc disease.

7.  Entitlement to a rating in excess of 20 percent for left shoulder hypoesthesia.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from July 1976 to October 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida which increased the Veteran's rating for bilateral tinnitus to 10 percent, effective September 26, 2007.  His claims for increased rating for left knee chondromalacia patella and lumbar spine degenerative disc disease, as well as a claim for TDIU, were denied.  In addition, the claims for service connection for right and left upper extremity length dependent polyneuropathy were denied.  

The Veteran also appeals from a February 2009 rating decision in which his claims for service connection for hypertension and obstructive sleep apnea were denied. 

Finally, he appeals from a June 2009 rating decision which increased the Veteran's rating for left shoulder hypoesthesia to 20 percent, effective March 19, 2009 and denied his petition to reopen a claim for service connection for a cervical spine disorder.  

In January 2015, the Veteran testified before the undersigned at a hearing (Travel Board) at the RO.  A hearing transcript has been associated with the record.  Later that month, the Veteran submitted additional evidence in support of his claim, accompanied by a signed waiver of initial AOJ review.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).

In March 2015, the Board reopened and remanded a claim for service connection for a cervical spine disorder, denied an increased rating for tinnitus, and denied service connection for sleep apnea.  At the same time, the Board remanded the claims seeking increased ratings for left knee chondromalacia patella, lumbar spine degenerative disc disease, and left shoulder hypoesthesia entitlement to a TDIU; and service connection for bilateral upper extremity length dependent polyneuropathy and hypertension.   

The Veteran appealed the denial of service connection for sleep apnea to the Court of Appeals for Veterans Claims (Court).  In a July 2016 Memorandum Decision, the Court affirmed the Board's decision.

The Board notes that the Veteran's claim for numbness of the bilateral upper extremities was developed and adjudicated as a claim for service connection for right and left upper extremity length dependent polyneuropathy, including as secondary to his service-connected lumbar spine disability.  However, the evidence of record shows a diagnosis of neurological impairment other than bilateral upper extremity length dependent polyneuropathy (e.g., bilateral upper extremity radiculopathy).  In light of the decision by the United States Court of Appeals for Veterans Claims in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized (as stated on the cover page) to encompass other neurological impairments of the bilateral upper extremities, including radiculopathy.

The issues of entitlement to increased ratings for the Veteran's back, left knee, and left shoulder disabilities as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Hypertension was not shown in service or for many years thereafter, and there is no lay or medical suggestion that hypertension had its onset during service or is otherwise medically related to service.

2.  There is no competent evidence or opinion indicating that the Veteran's service-connected disabilities caused his hypertension, and the only competent, probative opinion evidence to address whether there exists a medical relationship between his service-connected conditions and hypertension, to include on the basis of aggravation, weighs against the claim.

3.  The Veteran's cervical spine disability, including degenerative disc disease is the result of a disease or injury in service. 

4.  The Veteran's current neurological impairment of the bilateral upper extremities, including radiculopathy is caused by his cervical spine disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension, claimed as secondary to service-connected disabilities, are not met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for service connection for a cervical spine disability, including degenerative disc disease are met. 38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for a neurological impairment of the right upper extremity, including radiculopathy secondary to now service connected cervical spine disability, are met on a causation basis.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  The criteria for service connection for a neurological impairment of the left upper extremity, including radiculopathy secondary to now service connected cervical spine disability, are met on a causation basis.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. § 113; 38 C.F.R. § 3.303.  In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303 (d).  Certain chronic diseases, including hypertension, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (1 year for hypertension) even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).

The United States Court of Appeals for the Federal Circuit has clarified that the provisions of 38 C.F.R. § 3.303 (b) pertaining to the award of service connection on the basis of continuity of symptomatology apply to chronic diseases as defined in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

A. Hypertension

At the outset, the Board notes that, although the AOJ considered the claim for service connection of hypertension on both direct and secondary theories of entitlement, there is actually no evidence or allegation that hypertension had its onset during, or is otherwise medically-related to, service.  The service treatment records, including his July 1995 retirement examination are negative for any complaints, finding or diagnosis related to hypertension.  No hypertension was shown, or is alleged to have been diagnosed, during service.  Moreover, as indicated below, there is no documented evidence of hypertension until 2009, approximately 14 years after service,-a factor that would tend to weigh against a claim for direct service connection, if a, a relationship to service was being asserted.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  Here, however, the Veteran has only asserted that his hypertension is secondary to his service-connected disabilities. Moreover, neither the Veteran nor his representative has contended (to include in the June 2017 appellant's brief) that service connection for hypertension should be granted on a direct basis.

Given the complete absence of evidence or allegation that hypertension is service related, any further discussion or development on the question of direct service connection is unnecessary, and the Board will limit its discussion to secondary service connection.

The Veteran alleges that his hypertension was caused or aggravated by his service-connected disabilities as he was no longer able to exercise, resulting in weight gain and the onset of hypertension.  He reiterated his contentions during his January 2015 Board hearing. 

VA treatment records include a diagnosis and treatment for hypertension.  

The Veteran was afforded a VA examination in July 2013 during which the VA examiner opined that the Veteran's hypertension was not caused by, aggravated by or the result of service-connected headaches as a review of the medical literature reveals no such relationship.  As the examiner did not address the relationship, if any, between the Veteran's hypertension and any his other service-connected disabilities, in March 2015, the Board remanded the matter to address all of the Veteran's contentions.  

The Veteran was afforded a Hypertension DBQ examination in May 2016; however, the examiner did not provide an opinion regarding the Veteran's hypertension.

In a June 2016 medical opinion, the examiner noted that a review of the existing medical evidence provided sufficient information on which to prepare the DBQ and that an examination would likely provide no additional relevant evidence.  The examiner summarized the relevant medical evidence and opined that the Veteran's hypertension was not due to or aggravated by his service-connected left knee chondromalacia patella, lumbar spine degenerative disc disease, left shoulder hypoesthesia, right lower extremity radiculopathy, left lower extremity radiculopathy, fracture of the proximal aspect of the middle phalanx, right ankle fracture, seasonal allergic rhinitis and/or a chronic skin disorder.  The examiner noted that an extensive record review was completed and recognized that the Veteran has multiple service connected conditions and has chronic pain.  The examiner stated that she did not discount his symptoms.  The examiner stated that the Veteran's conditions and their symptoms did not cause hypertension.  The examiner explained that blood pressure may be elevated during an episode of distress related to pain or an acute exacerbation of these disorders, however when the acute distress is relieved, the blood pressure returns to normal - there is no permanent blood pressure elevation or diagnosis of hypertension.  The examiner stated that medical literature does not support the Veterans claim (up-to-date overview of hypertension in adults).  

The examiner reported that hypertension is very common in the American population and while it is generally considered to be "essential" meaning it has no specific cause; there are lifestyle factors that contribute to poor control such as high salt diet, lack of exercise and obesity.  Specifically as it relates to the Veteran, his post-service health records begin in 1996, at which time he weighed 228 lbs.  In 1999, he had decreased to 219 lbs.; however, at the time of his hypertension diagnosis he weighed 271 pounds.  The examiner noted that although exercise may be more difficult for him, there are ways for individuals with chronic pain to obtain exercise (swimming, chair aerobics).  Also oral intake is under each individual's control.  The examiner added that the Veteran was on two medications combined at one point and he was previously on a larger dose of Lisinopril than he is now.  There is nothing objective in his medical record that would indicate that his service-connected conditions have chronically worsened or has permanently increased the severity of his hypertension.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for hypertension secondary to his service-connected conditions must be denied.  Here, the Veteran has a current disability. VA treatment records document family history of hypertension.  On July 2013 and May 2016 VA examinations as well as the June 2016 VA medical opinion, a diagnosis of hypertension was provided.  However, there is no nexus opinion between hypertension and his service-connected disabilities.

Significantly, there is no competent evidence or opinion supporting the Veteran's contention that his hypertension is medically related to his service-connected disabilities.  Rather, all opinions of record conclude that hypertension is not related to any of the service-connected conditions.   The Board acknowledges that this decision below grants service-connection for additional disabilities below, including a cervical spine disorder and a neurological impairment of the bilateral upper extremities; however, when providing the June 2016 VA opinion, the VA examiner acknowledged the Veteran was in chronic pain and that blood pressure may be elevated during an episode of distress related to pain or an acute exacerbation of these disorders, however when the acute distress is relieved, the blood pressure returns to normal - there is no permanent blood pressure elevation or diagnosis of HTN.  The examiner referred to medical literature as well as the Veteran's lifestyle factors that contribute to poor control of blood pressure such as his weight.  Overall, the examiner found that there was nothing objective in the Veteran's medical record that would indicate that his service-connected conditions have chronically worsened or has permanently increased the severity of his hypertension.  This opinion was based on a review of the claims file, is consistent with the evidence and other medical opinions of record, and is supported by complete, clearly-stated rational for the conclusions reached.  Accordingly, the Board accepts this opinion as highly probative of the medical nexus question presented in this secondary service connection claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Additionally, there is no contrary, competent evidence or opinion explicitly indicating that the Veteran's service-connected conditions caused or aggravated his hypertension, the only competent, probative opinion to explicitly address these points weighs against the claim.

Moreover, although the Veteran suggests that he has hypertension caused or aggravated by his service-connected conditions, no such assertion in this regard provides persuasive evidence in support of the claim.  While, as a layperson, the Veteran he is certainly competent to report his symptoms, like other matters within his personal knowledge (see, e.g., Charles v. Principi, 16 Vet. App. 370 (2002)), he simply does have the medical training or expertise to competently attribute symptoms to a specific diagnosis, or to provide a probative opinion on the question of medical etiology.  Matters of diagnosis and etiology of the complex disability here issue are based on internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As the Veteran is not shown to have such special knowledge, training, and experience, his assertions as to matters of diagnosis or medical etiology in this appeal have no probative value. 

For all the foregoing reasons, the Board finds that, service connection for hypertension secondary to service-connected disabilities must be denied.  As the preponderance of the evidence weighs against the claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  Cervical Spine Disorder

With regards to the Veteran's claimed cervical spine disorder, he has alleged that his current disability is the result the manual labor and repeated heavy lifting that he performed during service. 

Service treatment records documents complaints of left shoulder pain and feeling like there was a pinched nerve when lying down and shooting a riffle for the past six months in September 1977 and a diagnosis of rhomboidal myositis.  In November 1977, the Veteran had complaints of numbness in his left shoulder blade.  In December 1977, he was diagnosed with a muscle strain and cutaneous hypesthesia with numbness for six months.  In March 1979, he had complaints of back and left arm pain and was diagnosed with calcific bursitis/tendonitis.  A possible pinched nerve was also noted around this time.  In April 1979, he reported reoccurring neck pain over the last year and a half; occurring with muscle stress that radiated from the base of the neck to the left shoulder with numbness.  He was referred to neurology to evaluate pain and radiculopathy.  He was given a provisional diagnosis of cervical radiculopathy.  In May 1979, he was seen for muscle strain in the trapezius muscle and diagnosed with a strained shoulder and later diagnosed with fibrositis syndrome.  In July 1979, he was diagnosed with muscle strain for a slight pulled muscle in the middle of his back.  Later, in July 1979, he was treated for pain in his left upper arm, shoulder, and neck from lifting heavy equipment at work.  There was objective evidence of pain in his back, neck and triceps when he moved and on palpation that radiated into his fingertips.  He was diagnosed with muscle strain.  In July 1981, he was diagnosed with a back strain.  On his July 1995 retirement report of medical examination, a musculoskeletal evaluation was normal.  On accompanying report of medical history, he checked yes for recurrent back pain.   

Post-service treatment records document the complaint and treatment of a variety of cervical spine disabilities, including a September 1996 VA treatment note which reflects an impression of a cervical strain. 

On June 2012 VA examination, the examiner reported a diagnosis of degenerative disc disease (1999).  The examiner opined that it was less likely as not that the Veteran's cervical spine degenerative disc disease was incurred in or caused by service due to the length of time between the in-service complaints and the post-service onset of neck problems as documented in the medical record.  The examiner further reasoned that there was no objective evidence of an in-service neck injury or trauma severe enough to cause the current neck condition.  However, as this opinion did not discuss the Veteran's lay assertions that his current cervical spine disorder began in service and continued since that time, the Board remanded the matter for a new opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's reports of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion).  

A letter dated on October 15, 2014 from the North Florida Pain Center with objective evidence reveals, "His last MRI was accomplished in 2009 showing DDD with C6-7 level disc protrusion abutting the cord: foraminal stenosis bilaterally secondary to uncovertebral disease. At the C5-6 level showing DDD, disc protrusion and right neural foraminal narrowing secondary to uncovertebral disease. The C3-4 and C4-5 show foraminal stenosis secondary to uncinated hypertrophy.  The foraminal narrowing may account for his radicular pain complaints into shoulder and arm."

The Veteran was afforded a new VA examination in May 2016.  The VA examiner opined that it was less likely as not that the Veteran's cervical spine disorder was incurred in or caused by service.  The examiner reasoned that the Veteran's 1979 service treatment records showed muscle strain and spasm that year involving the neck, shoulder, and trapezius muscle; however, subsequent medical examinations in the service were silent for a neck condition, including medical examinations in 1980, 1987,and 1991, as well as the separation examination in July 1995.  Also, arthritis did not manifest within the first post service year.  

In a subsequent VA medical opinion, in August 2016, the examiner discussed in detail the Veteran's service treatment records, post service treatment records, medical literature, as well as the prior VA opinion.  The examiner found that the Veteran's service treatment records clearly showed that he had chronic cervical and left shoulder pain over many years and underwent treatment for the condition during active duty.  The examiner opined that per the veteran's current diagnosis cervical spine condition to include degenerative disc disease, his service related symptomatology of neck pain, the medical literature showing an association between neck pain and trauma as well as a nexus between the multiple diagnoses this Veteran was diagnosed with during active duty and cervical spine injury, it is at least as likely as not that the veteran's current cervical spine condition to include degenerative disc disease is related to, and, at the very least, aggravated by his active duty military service.

The Board finds that no one of the medical opinions is more probative than the other.  The opinions are in relative equipoise. 

An appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding any issue material to the determination of a matter; such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Given the competent and probative evidence of record, the Board finds that, at the very least, the evidence is in relative equipoise as to whether the onset Veteran's current cervical spine disability incurred during his period of active duty.  Resolving all reasonable doubt on the medical nexus question in the Veteran's favor, the Board finds that the evidence supports a nexus between the Veteran's current cervical spine diagnosis, including degenerative disc disease and his military service.  As all elements of service connection have been satisfied, service connection for a cervical spine disability is granted.

C.  Neurological Impairment of the Bilateral Upper Extremities

With regards to the claimed right and left upper extremity numbness, the Veteran alleges that he experiences numbness in his extremities as a result of a spine disability. 

As previously discussed service treatment records document multiple complaints of problems in the neck and bilateral upper extremities, including numbness and radiating pain.  

Post-service treatment records include findings of left ulnar and right median nerve neuropathy.  A September 2008 VA examiner diagnosed length dependent polyneuropathy and opined that it was less likely than not that this condition was related to the Veteran's service-connected low back condition.  However, as no explanation or rationale was provided as to this opinion, in March 2015, the Board remanded the matter for a new opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (" a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  In addition, the Board found that it was unclear from the text of the September 2008 examination report which extremity or extremities were diagnosed with such condition. 

A letter dated on October 15, 2014 from the North Florida Pain Center with objective evidence reveals, "His last MRI was accomplished in 2009 showing DDD with C6-7 level disc protrusion abutting the cord: foraminal stenosis bilaterally secondary to uncovertebral disease.  At the C5-6 level showing DDD, disc protrusion and right neural foraminal narrowing secondary to uncovertebral disease.  The C3-4 and C4-5 show foraminal stenosis secondary to uncinated hypertrophy.  The foraminal narrowing may account for his radicular pain complaints into shoulder and arm."

The Veteran was afforded a VA examination in May 2016, in which the examiner noted that the Veteran had left lunar nerve pain with numbness in three fingers as per his private physician, Dr. Caudill.  The examiner then opined that the disability was less likely as not caused or aggravated by his service-connected lumbar spine disability as there was no pathophysiological mechanism for service-connected lumbar spine degenerative disc disease to affect the left ulnar nerve.  

In an August 2016 medical opinion, the Veteran was diagnosed with right and left upper extremity radiculopathy as evidenced by objective, radiological findings (x-ray) of degenerative disc disease at C3-4, C4-5, C5-6, and C6-7 along with subjective complaints of right and left upper extremity intermittent shooting pain as well as numbness and tingling.  The examiner discussed in detail the Veteran's service treatment records, post service treatment records, medical literature, as well as the prior VA opinion.  The examiner found that the Veteran clearly had radiating pain, numbness, and feeling of pinched nerve over many years and underwent treatment for the condition during active duty.  The examiner opined that per the Veteran's current diagnosis and symptomatology of right and left upper extremity radiculopathy, his service related cervical spine condition to include degenerative disc disease, the medical literature showing an association between degenerative disc disease and radiculopathy, medical records, radiologic studies, and current medical literature as applied to the pathophysiology of radiculopathy, it is more likely than not (greater than 50% probability) that the Veteran's current right and left upper extremity radiculopathy condition is secondary to his service related cervical spine condition to include degenerative disc disease.

The evidence reflects that the Veteran has a current diagnosis of bilateral upper extremity radiculopathy that is caused by his now service-connected degenerative disc disease of the cervical spine.  There are no medical opinions contrary to this conclusion as prior examinations only considered the Veteran's service-connected lumbar spine disability and not the currently service-connected cervical spine disability.  Resolving reasonable doubt in favor of the Veteran, service connection for bilateral cervical radiculopathy of the upper extremities is also granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.310.
ORDER

Service connection for hypertension as secondary to service-connected disabilities is denied. 

Service connection for a cervical spine disability, including degenerative disc disease is granted. 

Service connection for a neurological impairment of the right upper extremity, including radiculopathy, is granted. 

Service connection for a neurological impairment of the left upper extremity, including radiculopathy, is granted.


REMAND

Pursuant to the March 2015 Board remand, the Veteran was afforded VA examinations to ascertain the severity of his left knee chondromalacia patella, lumbar spine degenerative disc disease, and left shoulder hypoesthesia.  On April 2016 VA shoulder and arm conditions, knee and lower leg conditions, and back (thoracolumbar spine conditions) DBQ examinations, the same VA examiner for all three examinations, reported the ranges of motion of the left shoulder, left knee, and low back and observed pain on motion of the left shoulder, left knee, and low back, but did not indicate the point at which pain began as was directed in the prior March 2015 Board remand.  The Veteran is entitled to substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Furthermore, in July 2016, the Court, issued Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Court found that the final sentence of 38 C.F.R. § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  The regulation specifically states, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 38 C.F.R. § 4.59 (2016).  The April 2016 VA examination did not include assessment of both active and passive range of motion in weight bearing and nonweight bearing.  Therefore, a new VA examination with complete range of motion testing in light of Correia is warranted.

The claim for a TDIU is inextricably intertwined with the other rating claims being remanded as the evidence received in connection with, and the determination on, such claims could materially affect the outcome of the TDIU claim.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, consideration of the appeal for a TDIU rating must be deferred pending resolution of the other issues remaining on appeal.

Finally, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the Veteran's electronic claims file any outstanding VA treatment records relevant to his claims remaining on appeal since March 2016.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

2.  After obtaining all outstanding records, schedule the Veteran for VA examination to determine the manifestations and current level of severity of his service-connected back disability.

The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  The examiner must record all pertinent medical complaints, symptoms and clinical findings in detail.  Based on the examination and review of the record, the examiner should address the following: 

(a) Provide findings as to the range of motion of the thoracolumbar spine, tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  The examiner should report (in degrees) the point at which pain is objectively recorded.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the thoracolumbar spine is used repeatedly over a period of time.  Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

(b) Indicate whether the Veteran experiences incapacitating episodes (physician-prescribed bed rest) and the frequency and total duration of such episodes over the course of a year. 

(c) If the disability is manifested by neurological deficits, the examiner should identify with specificity the precise nerve or nerves (if any) that are affected, or seemingly affected.  For each affected nerve, the examiner should indicate, with respect to each affected extremity, whether the impairment is best characterized as neuritis, neuralgia, or paralysis, and should describe the relative severity thereof (i.e., whether any noted neuritis, neuralgia, or incomplete paralysis is mild, moderate, or severe).

A complete medical rationale for all opinions expressed must be provided. 

3.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected left knee disability.  The complete record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and to include joint testing for the right knee joint (the opposite joint), as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to address the current severity, and all symptoms of the Veteran's left knee disability.  For purposes of the opinion, please include the following:

(a) If there is clinical evidence of pain on motion, the examiner should indicate the point (in degrees) at which such pain begins.  

(b) Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which he experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.

(c) Please comment whether there is recurrent subluxation or lateral instability of the left knee, and if so, the degree of severity thereof (slight, moderate, or severe). 

(d) Please comment on whether the left knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

4.  After obtaining all outstanding records, the Veteran should be scheduled for an appropriate VA examination to determine the current severity of his service-connected left shoulder disability.  The complete record, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and to include joint testing for the right shoulder joint (the opposite joint), as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to address the current severity, and all symptoms of the Veteran's left shoulder disability.  For purposes of the opinion, please include the following:

(a) If there is clinical evidence of pain on motion, the examiner should indicate the point (in degrees) at which such pain begins.  

(b) Then, after reviewing the Veteran's complaints and medical history, the examiner should render an opinion, based upon his or her best medical judgment, as to the extent to which he experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should portray these factors in terms of degrees of additional loss in range of motion (beyond that which is demonstrated clinically), if feasible.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

5.  Thereafter, and after any further development deemed necessary, the issues on appeal should be reajudicated.  If any benefit sought on appeal is not granted, the Veteran should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


